UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-32442 INUVO, INC. (Exact name of registrant as specified in its charter) Nevada 87-0450450 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15550 Lightwave Drive, Suite 300, Clearwater, FL (Address of principal executive offices) (Zip Code) (727) 324-0211 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on our corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of Class Number of Shares Outstanding at October 9, 2011 Common Stock INUVO, INC. FORM 10-Q Quarter Ended September 30, 2011 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets at September 30, 2011 (Unaudited) and December 31, 2010 4 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Financial Statements (“Unaudited”) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4T Controls and Procedures 30 PART II - OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Removed and Reserved 31 Item 5. Other Information 31 Item 6. Exhibits 32 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to: ● our ability to obtain stockholder approval and close the Agreement and Plan of Reorganization with Vertro, Inc, ● our history of losses, ● our ability to raise capital as necessary and pay our operating expenses, ● our ability to meet our plan to regain compliance with the continued listing standards of the NYSEAMEX LLC and retain the listing of our common stock on that exchange, ● risks frequently encountered by Internet marketing and advertising companies, ● the adverse effect of search engine industry consolidation and alliances, ● our ability to expand our relationships with other Internet media content, advertising and product providers, ● the terms of our bank loan agreements, ● our dependence upon a significant portion of our revenues from a single customer, ● our ability to effectively compete, ● the impact of increasing government regulations and consumer protection laws on our business model, ● our need to keep pace with changes in technology, ● the possible interruption of our services and our reliance on third-party providers, ● our dependence on credit card processing companies and the risks of increasing fees, ● the risks related to credit card fraud, ● risk associated with litigation, ● liabilities associated with information we retrieve from our websites, ● the impact of natural disasters on our ability to operate, ● any failure on our part to adequately protect personal information, ● possible security breaches and computer viruses, ● our reliance on our executive officers and key personnel, ● discounts offered to advertisers by upstream advertising networks, ● the impact of “spam,” and ● the impact of our quarterly operating results on our stock price. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, including the risks described in Item 1A of this report and Item 1A - Risk Factors in our Annual Report on Form10-K for the year ended December31, 2010 as filed with the Securities and Exchange Commission. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms the “Company,” "we," "us," "ours," and similar terms refers to Inuvo, Inc., a Nevada corporation, and our subsidiaries. The information which appears on our web site at www.inuvo.com is not part of this report. All share and per share information contained in this report gives effect to the 1 for 10 reverse stock split of our outstanding common stock effective December 10, 2010. 3 PART 1 - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. INUVO, INC. CONSOLIDATED BALANCE SHEETS September 30, 2011 and December 31, 2010 September 30, December31, (Unaudited) Assets: Current assets: Cash $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $440,101 and $450,634, respectively Unbilled revenue Prepaid expenses and other current assets Current assets of discontinued operations Total current assets Property and equipment, net Other assets: Goodwill Intangible assets Other assets Total other assets Total assets $ $ Liabilities and stockholders’ equity: Current liabilities: Term and credit note payable – current portion $ $ Accounts payable Deferred revenue Deferred compensation - Accrued expenses and other current liabilities Current liabilities of discontinued operations Total current liabilities Long-term liabilities: Term and credit note payable – long-term - Other long-term liabilities Total liabilities Stockholders’ equity: Preferred stock, $.001 par value: Authorized shares — 500,000 — none issued or outstanding - - Common stock, $.001 par value: Authorized shares, 20,000,000, issued shares 10,422,618 and 9,110,486, respectively Outstanding shares — 10,035,791 and 8,558,790, respectively Additional paid in capital Accumulated deficit ) ) Treasury stock – 386,827 and 551,696 shares, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. 4 INUVO, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) Three Months Ended September30, Nine Months Ended September30, Net revenue $ Cost of revenue: Affiliate expenses Data acquisition Merchant processing fees and product costs Cost of revenue Gross profit Operating expenses: Search costs Compensation and telemarketing Selling, general and administrative Total operating expenses Operating loss ) Other income (expenses): Litigation Settlements - - ) - Write-down of note receivable and capitalized development costs ) - ) - Other income - - Interest expense, net ) Other expenses, net ) Loss from continuing operations before taxes ) Income tax expense ) Net loss from continuing operations ) Net (loss) income from discontinued operations - ) ) Net loss $ ) $ ) $ ) $ ) Per common share data: Basic and diluted: Net loss from continuing operations $ ) $ ) $ ) $ ) Net (loss) income from discontinued operations ) ) ) Net loss $ ) $ ) $ ) $ ) Weighted average shares (Basic and diluted) The accompanying notes to the consolidated financial statements are an integral part of these statements. 5 INUVO, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2011 and 2010 (Unaudited) Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts Write-down of note receivable - Write-down of capitalized development costs - Deferred compensation - Stock based compensation Change in operating assets and liabilities: Restricted cash Accounts receivable ) Prepaid expenses and other assets ) Accounts payable ) Deferred revenue ) ) Other accrued expenses and current liabilities ) Net cash provided by operating activities – continuing operations Net cash used in operating activities – discontinued operations ) Net cash provided by operating activities Investing activities: Purchases of equipment and capitalized development costs ) ) Purchase of names database ) ) Proceeds from sale of discontinued operations - Net cash used in investing activities ) ) Financing activities: Proceeds from sale of common stock, net - Principal payments made on term note payable - ) Advances from credit note payable Payments on credit note payable and capital leases ) ) Net cash provided by (used in) financing activities ) Net change – cash ) Cash, beginning of period Cash, end of period $ $ Supplemental information: Interest paid $ $ Non-cash investing and financing activities: Equipment under capital leases $
